                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIAN FINKBONE,                          :                     CIVIL ACTION
                    Plaintiff            :
             v.                          :
ANDREW SAUL,                             :
Commissioner of the Social               :
Security Administration,                 :
                      Defendant          :                     NO. 19-361

                                     ORDER

       AND NOW, this 11th day of December, 2019, for the reasons contained in the court’s

Memorandum of today, it is hereby ORDERED that Plaintiff’s request for review (Document No.

11) is DENIED.




                                          BY THE COURT:




                                            /s/ Carol Sandra Moore Wells        _
                                          CAROL SANDRA MOORE WELLS
                                          United States Magistrate Judge
